Citation Nr: 1010513	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle 
Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Borgess Health Alliance and General and Vascular Surgery, 
P.C., on August 27, 2007.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1986 to August 
1989.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from administrative decisions of the 
Department of Veterans Affairs Medical Center in Battle 
Creek, Michigan, which denied the Veteran's claim for 
entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Borgess Health Alliance and General and Vascular Surgery, 
P.C. healthcare providers on August 27, 2007.  The Veteran 
disagreed and perfected an appeal.


FINDINGS OF FACT

1. At the time the Veteran received treatment in August 2007, 
service connection was in effect for traumatic arthritis 
rated as 10 percent disabling.  He did not participate in a 
rehabilitation program.

2.  The Veteran received medical care at or performed by 
Borgess Health Alliance and General and Vascular Surgery, 
P.C., healthcare providers on August 27, 2007, for surgical 
removal of his ruptured appendix.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services at either 
Borgess Health Alliance or General and Vascular Surgery, P.C.

4.  The evidence reveals that the Veteran was covered by a 
health insurance plan on August 27, 2007.

5.  The evidence reveals that the Veteran was enrolled in the 
VA health care system, but had not received medical services 
under authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of emergency treatment by 
Borgess Health Alliance or General and Vascular Surgery, P.C. 
on August 27, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility on August 27, 2007 have not been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.123 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that on August 27, 2007, a 
Monday, he was in severe pain and called the VAMC Battle 
Creek but was unable to speak with a live person.  He left a 
voice mail message and waited for about an hour without any 
response.  He subsequently went to an urgent care facility 
and then a hospital where his appendix was removed.  He seeks 
reimbursement of the medical expenses he incurred for the 
removal of his appendix.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

There is nothing in the record which indicates that the 
Veteran was provided with any notice regarding his claim.  
However, the Board observes that the provisions of the VCAA 
may not apply in cases, such as this, in which the sole issue 
is reimbursement of medical expenses under Chapter 17.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  This is 
because a request for reimbursement is a not claim for a 
benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, as is described below, the Board's decision to deny 
the Veteran's claim is based on facts that would not be 
changed by development of other records and could not be 
altered by the Veteran had he been provided notice of what 
evidence he needed to substantiate his claim for 
reimbursement.  In essence, the record indicates that the 
Veteran's hospitalization and treatment were not related to a 
service-connected disability and further show that the 
Veteran had not sought treatment within the VA health system 
within the 24 months prior to August 27, 2007.  Those facts, 
as discussed below, are dispositive.  For those reasons, the 
Board finds that the Veteran is not prejudiced by lack of 
notice or development of his claim.

The Board further observes that the Veteran elected in 
writing in his December 2007 VA Form-9 substantive appeal not 
to present testimony or evidence in support of his claim at a 
hearing before a Veterans Law Judge.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Specifically, there 
must be a showing that:

        (a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a 
total disability, permanent in nature, 
resulting from a service-connected disability, 
or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program and 
who is medically determined to be in need of 
hospital care or medical services for reasons 
set forth in 38 C.F.R. § 17.47(i) (2008); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  In other words, 
failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility. See Zimick, supra.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran: (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability. From that point on, no additional care in a non- 
VA facility will be approved for payment by VA. 38 C.F.R. § 
17.121 (2009).

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (as has been discussed above, 38 U.S.C. 
1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive.  See Melson, supra; compare Johnson, supra.  In 
other words, failure to satisfy any of the criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.

Analysis

As indicated above, on August 27, 2007, the Veteran sought 
treatment for his ruptured appendix from private civilian 
healthcare providers after having attempted to contact VAMC 
Battle Creek.  He does not contend that he was provided 
authority to seek emergent care by VA officials, and there is 
no evidence of record to indicate such authorization was 
provided.  The record indicates that the Veteran was service-
connected for traumatic arthritis evaluated as 10 percent 
disabling on August 27, 2007, and there is evidence that he 
had been enrolled in the VA healthcare system on that date.  
However, there is no evidence that the Veteran received or 
sought treatment during the 24 month period prior to August 
27, 2007.  The Veteran stated that he did not use the VA 
medical system because he had private health insurance 
coverage and could obtain treatment outside VA.  See 
Veteran's statement on December 2007 VA-Form 9.

As indicated in the law and regulations section above, under 
38 U.S.C.A. § 1728, there is a three-prong test for meeting 
the requirements of entitlement to payment or reimbursement 
for unauthorized medical expenses and failure to satisfy any 
of the three criteria precludes VA from paying unauthorized 
medical expenses incurred at a private facility.  See Zimick 
supra.  The first two criteria require that the healthcare 
service expenses sought to be reimbursed were for treatment 
of either "(1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability."  In this case, the Veteran's 
appendix was not related to his sole service-connected 
disability, traumatic arthritis.  The Board observes that the 
failure to satisfy these criteria precludes VA from paying 
unauthorized medical expenses under § 1728.  

The Board has also considered the Veteran's eligibility for 
reimbursement of unauthorized medical expenses under the 
Millennium Healthcare and Benefits Act.  As noted above, a 
veteran must satisfy all of the requirements including: "(e) 
[A]t the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment."  In this case, the 
Veteran stated that he had a VA "medical card," had not 
sought treatment from the VA system because he had private 
health insurance and could obtain private medical care under 
that coverage.  

The Board presumes that this is evidence that he was enrolled 
in the VA health care system.  However, there is no evidence 
that the Veteran received medical services within the 24-
month period preceding the August 27, 2007, unauthorized 
private medical services.  As specified in the regulations, 
the provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive.  See Melson, supra; compare Johnson, supra.  In 
other words, failure to satisfy any of the criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.

For the reasons stated above, the Board finds that the 
Veteran is not entitled to reimbursement for unauthorized 
medical services provided by Borgess Health Alliance and 
General and Vascular Surgery, P.C., healthcare providers on 
August 27, 2007, for surgical removal of his ruptured 
appendix.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Borgess Health Alliance and General and Vascular Surgery, 
P.C., on August 27, 2007, is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


